
	

114 HR 705 IH: Rail Crossings Safety Improvement Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the authorization in title 49, United States Code, for capital grants for rail line
			 relocation projects.
	
	
 1.Short titleThis Act may be cited as the Rail Crossings Safety Improvement Act. 2.AmendmentSection 20154(i) of title 49, United States Code, is amended by striking $350,000,000 for each of the fiscal years 2006 through 2009 and inserting $100,000,000 for each of the fiscal years 2016 through 2019.
		
